Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 11/18/2021 has been entered. Claims 1-7, 9, 14, 15, 19-22, 29, 32, 34, 37, 39 and 40 remain pending in the application.  Applicant’s amendments to the Specification and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 08/18/2021. New grounds of rejection necessitated by amendments are discussed below.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/07/2021 was filed after the mailing date of the Non-Final Office action on 08/18/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aizenberg (US 20170038295 A1).
Regarding claim 1, Aizenberg teaches a method of measuring the presence of a first liquid in a liquid mixture, comprising: 
providing a tunable polymer membrane (Fig. 1, W-Ink indicator 101; paragraph [0087], “three-dimensional photonic crystal”), wherein the tunable polymer membrane is a macroporous photonic crystal membrane having a three-dimensional polymer framework separating macropores (paragraph [0087], “three-dimensional photonic crystal having a plurality of interconnected pores”; Fig. 21); and 
exposing an area of the tunable polymer membrane to the liquid mixture(Figs. 20-21; paragraphs [0071], [0074], and [0109] teach a sample liquid is exposed to the photonic crystal), wherein the area of the tunable polymer membrane exposed to the liquid mixture changes color if the liquid mixture includes the first liquid (Figs. 20-21; paragraphs [0071], [0074], and [0109] teach a sample liquid is exposed to the photonic crystal which displays a first signature, which is a color).
Regarding claim 3, Aizenberg teaches all of the elements of the current invention. Aizenberg further teaches wherein the color change is detectable (Figs. 20-21).
Regarding claim 4, Aizenberg teaches all of the elements of the current invention. Aizenberg further teaches wherein the first liquid is an organic solvent (Fig. 20 and Fig. 31, “ethanol”).
Regarding claim 5, Aizenberg teaches all of the elements of the current invention. Aizenberg further teaches wherein the organic solvent is ethanol (Fig. 20 and Fig. 31, “ethanol”).
Regarding claim 6, Aizenberg teaches all of the elements of the current invention. Aizenberg further teaches wherein the liquid mixture is gasoline (Fig. 31 and paragraph [0146]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Aizenberg as applied to claim 1 above, and further in view of Wang et al. (Wang et al., “Photonic Crystal Structures with Tunable Structure Color as Colorimetric Sensors”, 2013, Sensors, 13(4), 4192-4213).
Regarding claim 2, Aizenberg teaches all of the elements of the current invention. While Aizenberg teaches that photonic structures change colors depending on concentration of a liquid, such as ethanol (paragraphs [0143]-[0144] and Fig. 31A), Aizenberg fails to explicitly teach wherein the area changes from a greenish color to a bluish color depending upon the concentration of the first liquid in the liquid mixture.
Wang teaches a review of photonic crystals and colorimetric sensing (abstract). Wang teaches that photonic crystals have increasingly attracted interest of researchers due to their unique structural color properties (page 13, second paragraph). Wang teaches that photonic crystals changes from a greenish color to a bluish color depending upon the concentration of glucose (Fig. 11; pages 4205-4206, section 4.4). Wang teaches a pH-responsive photonic crystal that changes colors depending upon the concentration of H+ (Fig. 9).
Since Wang teaches photonic crystal sensors, similar to Aizenberg, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aizenberg to incorporate the teachings of Wang to provide wherein the area changes from a greenish color to a bluish color depending upon the concentration of . 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Aizenberg as applied to claim 6 above, and further in view of Fukumura et al. (US 20100235107 A1).
Regarding claim 7, Aizenberg teaches all of the elements of the current invention. While Aizenberg teaches that color change allows for relative concentration to be discerned (paragraph [0125]), that color change correlates with the concentration of ethanol (Fig. 20), and a step of identifying gasoline samples (paragraph [0146]), Aizenberg fails to explicitly teach wherein the color change is correlated to the concentration of the first liquid in the liquid mixture or vapor pressure of first liquid in the liquid mixture.
	Fukumura teaches a concentration sensor device (abstract) for measuring a concentration of a specific component in a variety of liquids (paragraph [0003]). Fukumura teaches that it is important to determine alcohol concentration of an alcohol-mixed fuel, wherein an alcohol is mixed in gasoline (paragraph [0003]), since properties or controls of an internal combustion engine are changed by the mixture ratio between an oil-origin component and a biological origin component. Fukumura teaches it is known in the art to detect alcohol concentration of gasoline (paragraph [0004]-[0008]). Fukumura teaches a method for detecting concentrations of ethanol in gasoline (paragraph [0072]). 
Since Fukumura teaches detecting similar liquids, i.e. ethanol, to that of Aizenberg, it would have been obvious to one of ordinary skill in the art before the effective filing date of the .

Response to Arguments
Applicant’s arguments, see pages 6-7, filed 11/18/2021, with respect to the rejections of claims 1-5 under 35 U.S.C. 102(a)(1) and claims 6-7 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejections has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Wang et al. (Wang et al., “Photonic Crystal Structures with Tunable Structure Color as Colorimetric Sensors”, 2013, Sensors, 13(4), 4192-4213) as delineated above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chopra et al. (US 20080095664 A1) teaches photonic crystal films used to detect solvent vapors (paragraph [0001]). Chopra teaches color change can be directly or indirectly related to a concentration of vapor present and can be correlated to the vapor concentration (paragraph [0009]).

	Jiang et al. (US 20160326334 A1) teaches a tunable macroporous photonic crystal membrane (paragraph [0035]) that changes colors when exposed to a vapor (paragraphs [0035]-[0038]). 
	Arsenault et al. (US 20040131799A1) teaches a widely wavelength tunable polychrome colloidal photonic crystal device (abstract) including a macroporous metallopolymer-gel network inverse colloidal photonic crystal pattern (abstract).
Levinson (US 20100069726 A1) teaches a device for monitoring analyte levels (abstract). Levinson teaches that liquid crystal polymeric materials can be used for quantitation of an analyte by producing a change in color (paragraph [0116]).
	Yamagishi et al. (US 5337018 A) teaches a polymer sensor to measure a concentration of alcohol in gasoline (abstract).
	Yang et al. (Yang et al., “Macroporous photonic crystal-based vapor detectors created by doctor blade coating”, 2011, Appl. Phys. Lett. 98, 011104) teaches a rapid and reversible vapor detection using 3D macroporous photonic crystals (abstract). 
	Aguirre et al. (Aguirre et al., “Tunable Colors in Opals and Inverse Opal Photonic Crystals”, 2010, Adv. Functional Materials, 20, 16, 2565-2578) teach photonic crystals exhibiting distinct structural colors that are tunable and has reversible color changes (abstract). Aguirre teaches the photonic crystals are tunable to exhibit blue, green, and yellow colors (Fig. 4).
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/HENRY H NGUYEN/Examiner, Art Unit 1798                       

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797